EXHIBIT 10.29
 
 
**-CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
 

 
IDEXX Laboratories, Inc. One IDEXX Drive, Westbrook, Maine 04092  USA Telephone
207-856-0300
 
 
Facsimile 207-856-0925 www.idexx.com

 


IDEXX DISTRIBUTION AGREEMENT
 


THIS AGREEMENT is effective as of January 1, 2013 (the “Effective Date”), by and
between IDEXX Distribution, Inc., a Delaware corporation having its principal
place of business at One IDEXX Drive, Westbrook, Maine 04092, on behalf of
itself, IDEXX Laboratories, Inc., and entities controlled by or under common
control with IDEXX Laboratories, Inc. (collectively, “IDEXX”), and MWI
Veterinary Supply Co., an Idaho corporation having its principal place of
business at 3041 W. Pasadena Drive, Boise, Idaho 83705, on behalf of itself and
any entities controlling, controlled by or under common control with it
(collectively, “Distributor”).
 


1.           AGREEMENT
 


IDEXX agrees to sell, and Distributor shall have the right to purchase for
resale to end-user veterinary customers, Products on the terms set forth in this
Agreement.
 


2.           PRODUCTS AND PRICES
 


 
A.
This Agreement entitles Distributor to purchase from IDEXX all current and
future companion animal diagnostic products sold by IDEXX through distributors
in the Territory (the “Products”), during the Initial Term and any Renewal
Terms.  During the term of this Agreement, unless otherwise mutually agreed in
writing, Distributor’s purchase of any Products or other items from IDEXX shall
be deemed to be made under the terms and conditions of this Agreement.

 


 
B.
IDEXX may change Product prices from time to time during the term of this
Agreement, effective immediately by notification to Distributor.  IDEXX's prices
to Distributor will be its standard list prices, less a margin discount of ten
percent (10%) for all Products other than the Products listed on Exhibit A;
provided, however, that the margin discount may not be more than five percent
(5%) less than the margin discount provided by IDEXX to its other U.S.
distributors of such Products. The margin earned on Products listed on Exhibit A
will be the same margin earned by other distributors for the same Products.  If
at any time during the term of this Agreement IDEXX maintains a distribution
arrangement, including any buy/sell or agency arrangement, that results in IDEXX
selling any of the Products to another distributor in the Territory which is
also offering any product that is competitive to a specific Product sold by that
distributor, /**/ that specific Product that is /**/ as may be applicable due to
any /**/ as may be applicable due to any /**/ reflecting /**/ other distributor
concurrently offering that specific Product and any competitive products to such
Product in the Territory.  Margin for Products launched after the Effective Date
will be negotiated in good faith consistent with the framework described above.

 


C.           Distributor will have the unilateral right to determine its resale
price to end customers.

 
 

--------------------------------------------------------------------------------

 



 
3.           TERRITORY; OTHER COVENANTS
 


 
A.
Distributor agrees to resell the Products only to end-user veterinary customers
within the United States of America, excluding Guam, Hawaii and Puerto Rico (the
“Territory”), provided, however, that for purposes of sales of Products to
Medical Management International, Inc., a Delaware corporation doing business as
Banfield, The Pet Hospital (“Banfield”), the Territory shall include Puerto
Rico. Distributor may not appoint sub-distributors, sub-resellers or sales
agents, except with IDEXX’s prior written approval.

 


 
B.
Distributor’s right to resell the Products within the Territory is
non-exclusive.  Distributor shall not be restricted from promoting, marketing,
selling or distributing the products of any other manufacturer, including any
products that compete with the Products.  Subject to the terms of this
Agreement, IDEXX reserves the right to enter into any other plan of distribution
in the Territory, as IDEXX may deem appropriate from time to time.

 


 
C.
Distributor agrees to use commercially reasonable efforts to market and promote
the sale of the Products within the Territory.  Distributor agrees to employ,
train and maintain competent and experienced sales personnel to enable
Distributor to represent the Products in a professional manner.  Distributor
agrees to cooperate reasonably with IDEXX on customer education, service and
satisfaction matters.  Distributor agrees to cooperate reasonably with IDEXX on
the implementation of IDEXX promotional programs.

 


 
D.
Distributor agrees to provide IDEXX with sales transaction data daily, and
inventory data weekly, in electronic media form acceptable to IDEXX.
Distributor’s sales data shall be clinic-level information, including IDEXX
sales by product.  Distributor shall use its commercially

reasonable best efforts to obtain clinic-level information from customer buying
groups.
 


 
E.
Distributor agrees to prepare and distribute promotional, advertising and
related materials featuring any of the Products only with the prior written
approval of IDEXX.

 


 
F.
IDEXX may from time to time at its discretion fund incentive programs for
services by Distributor’s employees, subject to Distributor's approval, which
shall not be unreasonably withheld.  Distributor agrees to apply such funds as
directed by IDEXX. Incentive program payments paid directly by Distributor will
be subject to Distributor’s standard payroll load withholding rate (currently
16.7% and subject to change from time to time by Distributor).

 


 
G.
Distributor agrees to /**/ on sales of the Products /**/ that is /**/, excluding
those Products listed on Exhibit A, the sales on which /**/.

 


4.           ORDERING, SHIPPING AND PAYMENT – MANUAL PROCESS
 


 
A.
From time to time during the term of this Agreement, Distributor will issue
purchase orders to purchase Products.

 


 
B.
All shipments (including shipments of Products intended for resale to Banfield)
will be made DAP (Incoterms 2010), to the destination(s) specified in the
relevant purchase order. Title to and risk of loss for Products shall pass to
Distributor on delivery to the destination specified in Distributor’s purchase
order, as evidenced by proof of delivery provided by the carrier.

 


 
2 | P a g e

 
 

--------------------------------------------------------------------------------

 



 
Distributor shall cooperate promptly with IDEXX in the documentation and proof
of loss claims presented by IDEXX to the appropriate carrier and/or
insurer.Transportation charges will be paid by IDEXX or the Distributor, as the
case may be, as more particularly set forth in IDEXX’s distribution
policies.  If Distributor requests any special or unusual shipping arrangements,
Distributor will reimburse IDEXX for any additional expenses IDEXX may incur.
Distributor acknowledges receipt of IDEXX’s current distribution
policies.  IDEXX may amend its distribution policies from time to time
immediately by written notice to Distributor.
 


5.           ORDERING, SHIPPING AND PAYMENT – ELECTRONIC PROCESS
 


 
A.
IDEXX may from time to time specify Products for which Distributor shall place
orders electronically for shipment by IDEXX directly to end-user customers
(“Electronic Order Products”).  IDEXX shall invoice Distributor or the end-user
customer, as the case may be, for Electronic Order Products  Distributor shall
cooperate with IDEXX in training Distributor’s employees in IDEXX’s electronic
ordering procedures as in effect from time to time.

 


 
B.
With respect to Electronic Order Products, Distributor will issue purchase
orders electronically to purchase Products in accordance with IDEXX procedures
in effect at the time of order.  Such orders shall be deemed received in
accordance with cut-off times set forth in IDEXX’s procedures.  Such orders
shall include all information specified by IDEXX procedures, including customer
ship-to information, Product quantity and Distributor sales representative
information.

 


 
C.
IDEXX shall use its commercially reasonable best efforts to acknowledge receipt
of such orders electronically, each business day, and to issue a ship
notification report on the date of shipment or the next business day thereafter,
containing such information as IDEXX procedures may specify.

 


 
D.
Shipments of Electronic Order Products (including shipments of Products intended
for resale to Banfield) will be made DAP (Incoterms 2010), to the destination(s)
specified in the relevant purchase order. Title to and risk of loss for Products
shall pass to Distributor on delivery to the destination specified in
Distributor’s purchase order, as evidenced by proof of delivery provided by the
carrier. Distributor shall cooperate promptly with IDEXX in the documentation
and proof of loss claims presented by IDEXX to the appropriate carrier and/or
insurer.  Unless otherwise specified in such policies, IDEXX shall prepay
shipping and handling charges for Electronic Order Products for Distributor’s
account and add them to the invoice, or such charges shall be included in the
price for a Product and paid by IDEXX, as the case may be, as provided in

 
IDEXX’s procedures for a particular Electronic Order Product.  If Distributor
requests any special or unusual shipping arrangements, Distributor will
reimburse IDEXX for any additional expenses
IDEXX may incur.
 


E.           IDEXX shall invoice Distributor or the end-user customer, as the
case may be, in accordance with
IDEXX’s procedures in effect at the time of order for a particular Electronic
Order Product.
 


6.           ORDERING, SHIPPING AND PAYMENT – GENERAL TERMS
 


 
A.
Subject to the terms of this Agreement, Distributor shall comply with IDEXX’s
distribution policies.  IDEXX has provided Distributor with these policies as in
effect on the date of this Agreement.  For the avoidance of doubt, IDEXX’s
distribution policies referred to in this Agreement relate to ordering,
shipping, receiving, returning, and paying for Products, and do not include the
Competitive Products Policy (“CPP”) contained in the previous agreement between
IDEXX and Distributor, or any policy similar in substance or intent to the
CPP.  In no event may any purchase orders (manual, electronic or otherwise)
contain any terms or conditions in conflict

 


 
3 | P a g e

 
 

--------------------------------------------------------------------------------

 



 
with or additional to, the terms and conditions expressed herein.  If, for
whatever reason, a purchase order contains additional or conflicting terms,
IDEXX shall nevertheless have the right to acknowledge acceptance of such
purchase order and perform according to the terms of this Agreement; and the
additional or conflicting terms of such purchase orders shall be of no effect,
unless IDEXX specifically accepts them by an amendment to this Agreement.
 


 
B.
IDEXX extends trade credit to Distributor based on IDEXX’s determination as to
Distributor’s credit worthiness.  IDEXX reserves the right to determine and
alter the credit line available to Distributor from time to time, and to refuse
orders based on IDEXX’s belief that Distributor should not receive trade credit.
This action shall not terminate this Agreement, but Distributor may continue to
place C.O.D. or prepaid orders with IDEXX.

 


C.           Unless specifically agreed otherwise in writing, IDEXX’s invoices
to Distributor are payable in
cash, net thirty (30) days.  Late payments to IDEXX shall accrue interest at the
rate of one and
 
one-half percent (1.5%) per month for each month or fraction thereof on the
entire unpaid balance due IDEXX.
 


 
D.
If any check issued by Distributor is not paid upon the first presentment to
Distributor’s drawee bank, Distributor shall pay a service charge of two percent
(2%) of the face amount of the check or one hundred and fifty dollars ($150.00),
whichever is smaller, to IDEXX.

 


 
E.
IDEXX shall have no obligation to continue any performance or obligation
hereunder until and unless Distributor shall pay the full amounts due and owing
to by it to IDEXX together with any accrued interest and/or any service charges
due.

 


 
F.
If either party at any time institutes any legal action or proceedings of any
nature against the other party for the enforcement of this Agreement or any of
its terms, then the prevailing party shall be entitled to recover all related
costs, including reasonable attorney’s fees.

 


7.           DISTRIBUTOR STORAGE AND SHIPPING; AUDITS
 


A.           Distributor shall store and ship the Products in accordance with
IDEXX’s policies at all times.
 
Distributor acknowledges receipt of IDEXX’s current storage and shipping
environment requirements as of the Effective Date.  IDEXX may amend its storage
and shipping environment
requirements from time to time immediately by written notice to Distributor.
 


 
B.
IDEXX reserves the right to audit Distributor’s warehouse storage and shipping
methods through unannounced visits.  If IDEXX finds a violation for any Product,
Distributor shall not be entitled to receive return credit for such Product
under Section 8.

 


8.           RETURN OF PRODUCT
 


IDEXX may in its sole discretion accept returns of unopened Products, and only
when approved in advance in writing by IDEXX in each specific instance, as
evidenced by IDEXX issuing a Return Authorization Number (RAN) to Distributor
for such return.  Approved returns must be shipped at Distributor’s cost to
IDEXX’s distribution facility in Memphis, Tennessee (unless otherwise directed
by IDEXX in writing), with appropriate packaging and marking instructions as
directed by IDEXX.  IDEXX will refuse any returns without a RAN.  IDEXX may in
its sole discretion issue a credit for approved Product returns, when agreed to
in writing in each specific instance, which Distributor may use against
Distributor’s subsequent purchases of Products.  Under no circumstance shall any
credits be paid in cash.


 


 
4 | P a g e

 
 

--------------------------------------------------------------------------------

 



 
9.           LIMITED WARRANTY AND DISCLAIMER OF LIABILITY
 


IDEXX warrants to Distributor that when stored and handled under appropriate
conditions and in accordance with IDEXX’s instructions each Product will be free
from defects in materials or workmanship under normal, proper and intended use,
and will meet the specifications contained in the package insert for such
Product, if any, until the expiration of its stated shelf life, or, if no
expiration date is stated, until one (1) year after the date of delivery of the
Product to Distributor’s customers, unless a shorter warranty period is
specified in any limited warranty or on any packaging accompanying any such
Product.  During the applicable warranty period IDEXX will repair or replace
with an equivalent product,
 
in its discretion and at its expense, any Product which contains a defect in
materials or workmanship or, if applicable, which fails to meet its package
insert specifications.
 


EXCEPT AS AND TO THE EXTENT SET FORTH IN THE PRECEDING PARAGRAPH, (A) IDEXX
MAKES NO WARRANTIES, EITHER EXPRESSED OR IMPLIED, AS TO ANY MATTER WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, THE MERCHANTABILITY OF THE PRODUCTS OR THEIR
FITNESS FOR ANY PARTICULAR PURPOSE, AND (B) IN NO EVENT WILL IDEXX HAVE ANY
LIABILITY FOR ANY DAMAGES OF ANY KIND, INCLUDING BUT NOT LIMITED TO: (i) DAMAGES
DUE TO DETERIORATION DURING PERIODS OF STORAGE BY DISTRIBUTOR OR THE CUSTOMERS;
OR (ii) LOST PROFITS, LOSS OF GOODWILL OR ANY OTHER SPECIAL, INCIDENTAL,
CONSEQUENTIAL, INDIRECT OR EXEMPLARY DAMAGES.  DISTRIBUTOR SHALL INDEMNIFY IDEXX
AGAINST ALL SUCH CLAIMS ASSERTED BY THIRD PARTIES AS A RESULT OF DISTRIBUTOR’S
ACTS OR OMISSIONS.
 


Except as set forth in the immediately following paragraph, IDEXX’s liability
for damages to Distributor for any cause, regardless of the form of action,
shall not exceed the aggregate price paid for Products under this Agreement
during the twelve (12) months preceding the date on which a claim arises.
Distributor will immediately inform IDEXX as soon as Distributor becomes aware
of liability claims by a third party against the Products.
 


Except as provided at the end of this paragraph, IDEXX shall defend and
indemnify Distributor from and against all damages, liabilities, costs and
expenses (including reasonable attorneys' fees and costs) arising out of any
claim (a) that any Product purchased hereunder infringes a patent, copyright or
trade secret of a third party or (b) for injuries or death to persons or animals
or damage to or destruction of tangible property caused by or resulting from the
acts or omissions of IDEXX, provided in either case that:
 
(i) Distributor shall have promptly provided IDEXX written notice thereof; (ii)
IDEXX shall have sole control and authority with respect to the defense or
settlement thereof; provided, however, that IDEXX shall not enter into any
settlement that obligates Distributor to take any action or incur any expense
without Distributor’s prior written consent, and further, provided that
Distributor shall have the right to be represented separately by counsel of its
own choosing, at its own expense, in connection with any such claim; and (iii)
Distributor shall cooperate with IDEXX, at IDEXX’s expense, in a reasonable way
to facilitate settlement or defense.  Should any Product become, or in IDEXX's
opinion be likely to become, the subject of such an infringement claim, IDEXX
may, at its option, either procure for Distributor the right to continue
purchasing and using such Product, or replace or modify such Product so that it
becomes non-infringing but performs in accordance with all applicable
specifications.  In such event, IDEXX may temporarily withhold further shipments
of infringing or potentially infringing Product.  IDEXX shall have no liability
or obligation hereunder with respect to any infringement or claim thereof based
upon
 
(y) compliance with designs provided by Distributor, where such compliance is
the sole cause of such infringement or (z) the combination of the Product with
other products not supplied by IDEXX, if the Product would not by itself be
infringing.
 








 
5 | P a g e

 
 

--------------------------------------------------------------------------------

 



 
Distributor shall defend and indemnify IDEXX from and against all damages,
liabilities, costs and expenses (including reasonable attorneys' fees and costs)
arising out of any claim (a) that any Product purchased hereunder infringes a
patent, copyright or trade secret of a third party based upon compliance with
designs provided by Distributor where such compliance is the sole cause of such
infringement, or the combination of the Product by Distributor with other
products not supplied by IDEXX if the Product would not by itself be infringing
or (b) for injuries or death to persons or animals or damage to or destruction
of tangible property caused by or resulting from the acts or omissions of
Distributor, provided in either case that:  (i) IDEXX shall have promptly
provided Distributor written notice thereof;
(ii) Distributor shall have sole control and authority with respect to the
defense or settlement thereof;
 
provided, however, that Distributor shall not enter into any settlement that
obligates IDEXX to take any action or incur any expense without IDEXX’s prior
written consent, and further, provided that IDEXX shall have the right to be
represented separately by counsel of its own choosing, at its own expense, in
connection with any such claim or suit; and (iii) IDEXX shall cooperate with
Distributor, at Distributor’s expense, in a reasonable way to facilitate
settlement or defense.
 


10.           FORCE MAJEURE
 


Neither party shall be liable or deemed to be in default for any delay or
failure in performance under this Agreement (other than failure to pay) or
interruption of service resulting directly or indirectly from acts of civil or
military authority, acts of public enemy, war, accidents, fires, explosions,
earthquakes, floods, the elements, epidemics, strikes, labor disputes, shortages
of fuel, power, suitable parts, materials, labor or transportation, whether in
its own enterprise or those of its suppliers, or any cause beyond such party’s
reasonable control.  Without limiting the generality of Section 9, in no event
shall IDEXX be liable to Distributor or any third party for any lost profits,
loss of goodwill or any other special, incidental, consequential, indirect or
exemplary damages for failure to deliver the goods required hereunder.
 


11.           TRADEMARK AND TRADE NAMES; PROMOTIONAL MATERIALS
 


 
A.
Distributor agrees properly to use, and to promote, IDEXX’s trademarks and trade
names in the sale of the Products in the Territory.  Distributor shall not use
IDEXX’s name or any other trademark or trade name used or claimed by IDEXX
(“Proprietary Marks”) in connection with any business conducted by Distributor
other than dealing with the Products.  Distributor agrees that its use of the
Proprietary Marks shall not create in its favor any rights, title or interest
therein and acknowledges IDEXX’s exclusive right, title and interest in the
Proprietary Marks.

 


B.           Distributor agrees that it will not use, without IDEXX’s prior
written consent, any mark which is
 
likely to be similar to or confused with the Proprietary Marks.
 


C.           Distributor may not place any trademark or trade name of IDEXX on
any materials printed by
 
Distributor without IDEXX’s prior written consent.
 


D.           IDEXX shall provide reasonable quantities of marketing and
promotional material at IDEXX’s
expense.  Distributor may use such marketing and promotional materials provided
by IDEXX.
 


12.           TECHNICAL TRAINING AND ASSISTANCE
 


 
A.
Distributor shall send its service and sales personnel to IDEXX’s facilities,
and shall permit IDEXX personnel to attend Distributor meetings, for such sales
and technical training as the parties consider necessary to ensure adequate
sales and technical service.  Such training shall be free of charge, provided
that Distributor shall pay all travel and accommodation expenses for its
personnel in connection with such training periods, unless modified by IDEXX in
writing.

 


 
6 | P a g e

 
 

--------------------------------------------------------------------------------

 



 


 
 
B.
IDEXX may provide additional sales assistance in the form of sales leads,
telemarketing, and joint sales calls as IDEXX, in its sole discretion, may deem
appropriate.  Distributor will permit IDEXX representatives to ride with its
sales representatives at reasonable times, at reasonable notice, and at IDEXX’s
expense.

 


13.           PARTY RELATIONSHIP
 


It is the intent of IDEXX and Distributor that the relationship of the parties
described herein will be strategic in nature. Notwithstanding the foregoing,
Distributor is an independent contractor, and this Agreement shall not under any
circumstances be construed to create a legal partnership or joint venture.
Distributor agrees in all respects to represent the Products and IDEXX in a
manner representing the highest ethical business conduct.
 


14.           TERM
 


 
A.
Subject to Section 14.B hereof, this Agreement shall remain in effect until
December 31, 2014 (the “Initial Term”) and thereafter shall automatically renew
for additional successive twelve (12) month periods (each such additional
period, a “Renewal Term”) upon expiration of the Initial Term or any Renewal
Term, as the case may be, without any further action by the parties hereto,
unless either party shall provide written notice to the other, at least thirty
(30) days before the end of the Initial Term or of any Renewal Term, as the case
may be, of its intention to terminate this Agreement at the expiration of the
Initial Term or such Renewal Term.

 


B.           This Agreement may be terminated (i) by either party upon thirty
(30) days’ prior written notice
 
to the other if the other party materially breaches any of the terms of this
Agreement and does not cure such breach within such thirty (30) day period, or
(ii) by either party, effective immediately,
in the event of a failure of the other party to function in the ordinary cause
of business, insolvency
 
of, or the filing by or against, the other party of a petition in bankruptcy, or
(iii) by either party, effective immediately, upon the appointment by a court of
a temporary or permanent receiver,
trustee or custodian for the business of the other party.
 


15.           CONFIDENTIALITY
 


A.           Use of Confidential Information
 


The parties agree that Confidential Information (as defined below) may be
disclosed by one party (“Disclosing Party”) to the other party (“Receiving
Party”).  During the Term of this Agreement and for a period of three (3) years
from the date of termination or expiration of this Agreement, each party shall
hold all Confidential Information in confidence and not disclose it to a third
party without the prior written consent of the Disclosing Party.  The Receiving
Party will take all commercially reasonable precautions to safeguard the
confidential nature of such Information, which shall not in any event be less
than the precautions that the Receiving Party uses to protect its own
confidential and proprietary information.
 


Definition of Confidential Information
 


For purposes of this Agreement, “Confidential Information” includes any
information furnished by the Disclosing Party to the Receiving Party that
relates to the Disclosing Party’s financial results, forecasts, costs,
customers, organizational structure, marketing plans, product pricing, new
product development, product performance, manufacturing and
supply.  Notwithstanding
 


 
7 | P a g e

 
 

--------------------------------------------------------------------------------

 



 
anything to the contrary contained herein, this Section 15A shall not prohibit
Distributor from disclosing product descriptions, product pricing information,
or customer product reference information to any customer in the ordinary course
of business.
 


B.           Exclusions to Confidential Information
 


Receiving Party shall not be liable for use or disclosure of the Confidential
Information of Disclosing Party if the Confidential Information: (i) is in the
public domain at the time the Confidential Information is disclosed to Receiving
Party or enters the public domain through no breach of this Agreement by
Receiving Party; (ii) is known to Receiving Party at the time of disclosure to
Receiving Party as demonstrated by written documentation or other competent
evidence; (iii) is rightfully received by Receiving Party without a duty of
confidentiality from a source other than Disclosing Party; or (iv) is expressly
approved for unrestricted release by Disclosing Party.
 


C.           Rights to Confidential Information
 


This Agreement shall not be construed as granting the Receiving Party expressly,
by implication, estoppel or otherwise, any right, title or interest to the
Confidential Information received from the Disclosing Party, except for purposes
of selling and distributing the Products.
 


D.           Return of Confidential Information
 


Promptly after any termination or expiration of this Agreement, Receiving Party
shall, unless otherwise agreed in writing or this Agreement, deliver to
Disclosing Party any Confidential Information received by Receiving Party from
Disclosing Party.


 


16.           JURISDICTION
 


The terms of this Agreement and any dispute arising hereunder shall be governed
by the laws of the State of Delaware, United States of America, without
reference to its conflicts of law provisions.
 


17.           NOTICES
 


All notices that are required or may be given under this Agreement shall be in
writing and shall be deemed to have been duly given if delivered personally, or
sent postage prepaid by registered air mail, or sent by national courier,
facsimile (with confirmation of receipt) or email (with confirmation of
delivery) to the following addresses, or to such other address as either party
shall specify by written notice to the other.
If to IDEXX:                                Attention: General Counsel
 
IDEXX Laboratories, Inc. One IDEXX Drive Westbrook, Maine 04092
Facsimile No. (207) 556-4347
 


If to Distributor:                                Attention:  President
MWI Veterinary Supply Co.
 
3041 W. Pasadena Drive
Boise, Idaho 83705
 
Facsimile No. (208) 955-8921
 


 
8 | P a g e

 
 

--------------------------------------------------------------------------------

 



 


 
18.           ASSIGNMENT
 


Neither party may assign this Agreement, or any of the rights or obligations
hereunder, or subcontract performance, whether by operation of law or otherwise,
without the prior written consent of the other party.  Any change in ownership
of a party, as a result of which those persons who control the party on the
Effective Date no longer control the party, shall be considered an assignment.
 


19.           ENTIRE AGREEMENT
 


As of the Effective Date, this Agreement shall replace the Distribution
Agreement between IDEXX and Distributor dated February 1, 2002, as amended to
date; provided however, that nothing contained herein shall be deemed to modify
or terminate Amendment No. 1 effective January 1, 2005 regarding sales to
Banfield, which amendment shall remain in full force and effect, except that any
confidentiality provisions set forth in such Amendment No. 1 shall be superseded
by Section 15 hereof.  Further, the
 
Joint Marketing Agreement dated effective July 15, 2011; the Development and
Support Agreement dated effective September 11, 2011; and the Distribution
Agreement for Livestock, Poultry and Dairy products
dated effective April 1, 2011, as amended to date; all between IDEXX and MWI,
shall continue in full
 
force and effect.  Except as specified in this Section 19, this Agreement
constitutes the entire agreement between the parties with respect to its subject
matter and revokes and supersedes all previous agreements
with respect thereto, whether written, oral or implied. This Agreement may not
be modified except by
 
written agreement signed by both parties which refers to the amendment of this
Agreement.
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 


IDEXX Distribution,
Inc.                                                                           MWI
Veterinary Supply Co.
 






By: /s/ George Fennell                                                  By: /s/
Mary Pat
Thompson                                                                
 


 
Name: George Fennell                                                     Name:
Mary Pat
Thompson                                                                 
 


 
Title: Corporate Vice President/GM CAG CFO           Title: Chief Financial
Office                                                                
 


 
Date:    September 28,
2012                                                             Date:
 September 28, 2012
 








































 
9 | P a g e

 
 

--------------------------------------------------------------------------------

 



 
Exhibit A
 


 
Products with varied margin discounts
 


 
IDEXX Part #
 
IDEXX DESCRIPTION
 
Margin Discount as of the Effective Date
98-21181-00
IDEXX VetTubes
/**/%
99-17099
SNAP® Bile Acid – both
/**/%
98-19201-00
VetStat Respiratory Cassettes
/**/%
87-13973-00
VetStat®, External Power Supply
/**/%
99-27797
Catalyst PHBR Slides & Wash
/**/%
98-12304-00
Catalyst PHBR Controls
/**/%
98-11082-01
Catalyst PHBR Slides
/**/%
99-14990-00
Catalyst Slide Wash
/**/%
99-13690
SNAP Total T4
/**/%
99-13691
SNAP Total T4
/**/%
99-17098
SNAP® Cortisol – both
/**/%
99-17591
SNAP® T4 - SR Only
/**/%
99-17592
SNAP® T4 - SR Only
/**/%
99-13265
VetLab UA Analyzer
/**/%
98-19200-00
VetStat Electrolyte 8+ Cassettes
/**/%
98-19203-00
VetStat Glucose Cassettes
/**/%
98-19202-00
VetStat Ionized Calcium Cassettes
/**/%
87-13971-00
VetStat® Assembly, Cartridge Peristaltic Pump
/**/%
98-13893-00
VetStat® Battery Pack
/**/%
98-13797-01
VetStat® Electrolyte 8 Plus Cassettes
/**/%
98-13796-00
VetStat® Electrolytes Cassettes
/**/%
98-13898-00
VetStat® Hemoglobin Calibration Cassette
/**/%
98-09839-00
VetStat® Lithium Heparin Syringes
/**/%
98-13966-00
VetStat® Opti-Check
/**/%
98-13895-00
VetStat® Standard Reference Cassette 1
/**/%
98-13896-00
VetStat® Standard Reference Cassette 2
/**/%
98-13897-00
VetStat® Standard Reference Cassette 3
/**/%
98-12129-00
Catalyst™ Whole Blood Separators
/**/%
98-13967-00
VetStat® Opti-Check Plus
/**/%
99-13697
IDEXX VetLab Station
/**/%
98-09834-00
VetStat® Lithium Heparin Capillary Tubes
/**/%
98-09288-04
StatSpin VT4 Centrifuge
/**/%
99-14181
SNAPshot Dx® Analyzer
/**/%
99-10613
IDEXX-DR™ 1417 Digital Imaging System
 
 
 
Margin discount varies with sales program for Digital Products
99-20174
IDEXX I-Vision CR® Digital Imaging System
99-27561
IDEXX I-Vision CR® with Capture
97-27823-00
IDEXX I-Vision Mobile™ application
98-27824-00
IDEXX I-Vision Mobile™ app and tablet
99-08711
IDEXX EquiView® Digital Imaging System



 

 
 

--------------------------------------------------------------------------------

 
